1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Ms. BAHK, EE MING on January 12, 2021.
3.  	The application has been amended as follows:
 	In the claims:
Claims 1-6 (allowed).
Claim 7 (current amended):
 	    A substrate connection structure comprising:
 	a tubular member having a bottom portion and an opening side;
a first substrate disposed on either the bottom portion or the opening side in an inside of the tubular member;
a second substrate disposed on either the bottom portion or the opening side opposite to the first substrate in the inside of the tubular member;
 	a first connector disposed on the first substrate; a second connector disposed on the second substrate and connected to the first connector;
 	a first pin disposed on the first substrate and projecting such as to extend from the first substrate along a direction of connection between the first connector and the second connector; and
 	 a guide member disposed on the second substrate and having a guide hole in which the first pin is fitted, wherein 
 	an expression G/L < tan θ (theta) is satisfied, where L is [  a length of a portion of the first pin that is inserted into the guide hole, G is width of a fitting when the first pin [is fitted to guide hole 
Claims 8-13 (allowed).
4.	Claims 1-13 are allowed.
5.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a substrate connection structure comprising a first substrate and a second substrate disposed in an inside of the tubular member; a first pin disposed on the first substrate and the pin extending out from the first substrate between the first connector on the first substrate and the second connector on the second substrate; a guide hole on a guide member of the second substrate being received the first pin on the first substrate; an angle between the first pin and the guide hole forming a fitting gap, the gap not being greater than an allowable angle between the first connector and the second connector in assembly. 
6. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through

 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG CHI THI NGUYEN/Primary Examiner, Art Unit 2831